Citation Nr: 0612250	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-18 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to assignment of a higher rating for post 
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for shell fragment 
wound to the right hand, with distal ulnar and partial radial 
neuropathy, atrophy, weakness and numbness, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel
INTRODUCTION

The veteran had active duty service from September 1967 to 
June 1969.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2003, a 
statement of the case was issued in March 2004, and a 
substantive appeal was received in May 2004.  A local RO 
hearing was scheduled in August 2004, but the veteran failed 
to appear. 

Further, the initial September 2002 rating decision also 
denied entitlement to service connection for hearing loss, 
and the veteran's notice of disagreement indicated that he 
wished to appeal this issue.  However, a subsequent rating 
decision in March 2004 granted service connection for hearing 
loss. 


FINDINGS OF FACT

1  The veteran's service-connected PTSD is characterized by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent period of inability to 
perform occupational tasks due to such symptoms as anger, 
irritability, suspiciousness, intrusive recollections and 
chronic sleep impairment, but without reduced reliability and 
productivity.

2.  The veteran's service-connected shell fragment wound to 
the right hand, with distal ulnar and partial radial 
neuropathy, atrophy, weakness and numbness left ulnar nerve 
palsy is manifested by severe incomplete paralysis of the 
ulnar nerve, but not complete paralysis with "griffin claw" 
deformity.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
evaluation in excess of 30 percent for the veteran's service 
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130, 
Diagnostic Code 9411 (2005).

2.  The criteria for a rating in excess of 40 percent for the 
veteran's service-connected shell fragment wound to the right 
hand, with distal ulnar and partial radial neuropathy, 
atrophy, weakness and numbness, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.124a and Code 8516 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issues on appeal.  The discussions in 
the rating decision and statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in an 
April 2002 VCAA letter, the veteran was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the April 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 3, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notice to the veteran in April 2002, which was prior to 
the September 2002 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves rating issues, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection for PTSD, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date.  
Likewise, he was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for an increased rating for his right hand, but there has 
been no notice of the types of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to a 
higher rating in both issues, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and VA examinations.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant.   

The veteran was afforded VA examinations in June 2002, July 
2002, and June 2003.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal. 

Analysis

General Rating Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Post Traumatic Stress Disorder

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Where, as in this case, the appeal arises 
from the original assignment of a disability evaluation 
following an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet.App. 119 
(1999).

The veteran's service connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under the 
criteria for PTSD, as set forth at 38 C.F.R. § 4.130, a 30 
percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet.App. 240, 243 (1995).  According to 
the DSM-IV, a GAF score between 51 and 60 is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers). 

The veteran was afforded a VA examination in June 2002.  The 
veteran was casually groomed.  The veteran denied suicidal 
and homicidal ideation.  The veteran's thoughts were clear, 
logical and sequential. The examiner noted that the veteran 
had been married for 39 years and got along well with his 
wife, but that she accommodated his stern and noncompromising 
manner.  His manner during the interview demonstrated his 
stern and angry demeanor.  When asked about whether he was 
close to his three children, the veteran responded that he 
was not an emotional person and had not felt emotions deeply 
since Vietnam.  The veteran worked successfully as an 
electrician in a number of industries and was a self-employed 
electrician for seven years before suffering a 
cerebrovascular accident (CVA) in 1999.  He got along well 
with others he worked with as long as they did what he said.  
He was never fired nor demoted from a job and he never fought 
with others.  At the time of the examination, he had a 
volunteer position that took approximately 15 hours a week 
and he reportedly got along well with the people he worked 
with.  He completed activities of daily living independently.  
He had never been psychiatrically hospitalized nor been 
treated on an outpatient basis.  There was no history of drug 
or alcohol abuse.  The veteran complained that he was a light 
sleeper, and checked the parameter of his house several times 
a night and slept with a sidearm nearby.  He suffered 
nightmares about once a month and intrusive recollections of 
Vietnam daily.  The veteran had significant hypervigilance 
with an exaggerated startle response.  His concentration was 
normal.  He was diagnosed with mild to moderate PTSD, with a 
current GAF of 60.

The veteran was afforded another VA examination in June 2003.  
The veteran was clean and well-groomed.  He was alert, 
oriented and appeared in good reality contact.  Spontaneous 
speech was fluent with intact syntax and grammar.  The 
examiner noted that the veteran complained of subtle short-
term memory deficits since the 1999 CVA, which the examiner 
was unable to detect but noted this was consistent with a 
CVA.  The veteran no longer volunteered and he stated that he 
had acquired a reputation of being hard to get along with 
among his fellow volunteers.  He noted that he avoided 
contact outside his family and crowds.  The veteran described 
being irritated easily and angry with other people so that he 
just "walks away."  The examiner noted that the veteran 
continued to have PTSD symptoms described at the previous 
examination in June 2002.  Again,  he was diagnosed with mild 
to moderate PTSD, with a current GAF of 60.

Based on the medical evidence of record, the preponderance of 
the evidence is against a finding of occupational and social 
impairment with reduced reliability and productivity to 
warrant the next higher rating of 50 percent.  The veteran 
does not exhibit most of the symptoms outlined in the 
criteria for a 50 percent rating or higher, such as more than 
once a week panic attacks, difficulty in understanding 
complex commands, impairment of short and long-term memory, 
impaired judgement, impaired abstract thinking and 
disturbances of motivation and mood.  
Further, even though the veteran has demonstrated some social 
impairment and had to quit his volunteer job, he has been 
able to maintain a marital relationship for 39 years and was 
able to maintain gainful employment until his CVA in 1999.  
The veteran's GAF score was 60 at both examinations, which is 
the highest score for moderate symptoms, including flat 
affect and circumstantial speech and occasional panic 
attacks.  However, the veteran has not demonstrated these 
symptoms at either VA examination.  At both examinations, the 
veteran's speech was normal and he was alert and oriented to 
place and person.  Moreover, the veteran has never been 
hospitalized for his PTSD nor has a history of alcohol or 
drug abuse.  He is able to function independently with no 
neglect of personal hygiene.  Under the circumstances, the 
Board must conclude that the current degree of PTSD 
impairment is adequately contemplated by the existing 30 
percent rating.  

The Board acknowledges the veteran's combat service in 
Vietnam and the traumatic experiences the veteran suffered.  
However, based on the medical evidence of record, a higher 
disability rating is not warranted.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  
Should the severity of the veteran's disability increase, he 
may always put forth a new claim for an increased rating. 


Fragment Wound to the Right Hand

The veteran is also claiming that the severity of his 
service-connected shell fragment wound to the right hand, 
with distal ulnar and partial radial neuropathy, atrophy, 
weakness and numbness, warrants a higher disability rating.  
As in the instant matter, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

The veteran's service-connected shell fragment wound to the 
right hand, with distal ulnar and partial radial neuropathy, 
atrophy, weakness and numbness has been evaluated as 40 
percent disabling under the provisions of Diagnostic Code 
8516. Diagnostic Code 8516 provides that a 40 percent 
evaluation will be assigned for severe incomplete paralysis 
of the ulnar nerve of the dominant hand.  A 60 percent 
evaluation is assigned for complete paralysis of the dominant 
hand, including the "griffin claw" deformity, due to flexor 
contraction of ring and little fingers, atrophy very marked 
in dorsal interspace and thenar and hypothenar eminences; 
loss of extension of ring and little fingers cannot spread 
the fingers (or reverse), cannot adduct the thumb; flexion of 
the wrist weakened. 

The veteran was afforded a VA examination in July 2002.  The 
examiner noted that the veteran was right hand dominant.  The 
examiner found that the shrapnel injury to the veteran's 
right hand had caused distal ulnar and partial radial 
neuropathy with resultant atrophy and weakness of the dorsal 
interosseous and numbness of the second digit of the right 
hand.  The examiner found that post traumatic arthritic 
degeneration of the right wrist joints were likely related to 
the shrapnel injury. 

The June 2003 VA examination report indicated that the 
veteran had obvious atrophy of the first dorsal interosseous.  
The veteran had the ability to touch the tips to one-half 
inch short of the distal palmar crease and to do opposition 
from thumb to all fingers.  He had 5/5 strength for finger 
flexion; 4/5 for finger extension, 3/5 for right dorsal 
interosseous; and 3/5 for adductor digit for all fingers.  
Sensation is decreased to pinprick over the medical aspect of 
the second digit and the thumb; no fasciculations.  Turning, 
twisting and gripping and repetitive moves are all within 
normal limits.  The assessment was shrapnel injury to the 
right hand with distal ulnar partial paralysis and radial 
neuropathy with loss of strength and atrophy in the dorsal 
interosseus of the second digit, increased symptoms since the 
stroke, which have also now included numbness of the thumb on 
the right hand, confirmed paralysis from review of records.  
The examiner again noted the post traumatic right wrist 
degeneration.  

Therefore, based on the medical evidence of record, the Board 
finds that a higher disability rating under Diagnostic Code 
8516 is not warranted.  Neither of the VA examinations has 
found complete paralysis of the ulnar nerve with "griffin 
claw" deformity.  In the most recent VA examination, the 
examiner specifically stated that there was partial paralysis 
of the distal ulnar.  The veteran's notice of disagreement 
stated that his hand and arm involuntary draw up when its 
cold or the veteran sneezes and yawns.  He further stated 
that sometimes his hand locks up and he has to physically 
straighten it out.  However, the Board must base its decision 
on competent medical evidence and the symptoms the veteran 
described do not appear to indicate permanent complete 
paralysis of the ulnar nerve with "griffin claw" deformity, 
but rather temporary symptoms.  Thus, a preponderance of the 
evidence is against the veteran's claim for an increased 
rating for his service-connected shell fragment wound to the 
right hand, with distal ulnar and partial radial neuropathy, 
atrophy, weakness and numbness.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  Should 
the severity of the veteran's disability increase, he may 
always put forth a new claim for an increased rating. 

The Board notes that the veteran's degenerative arthritis of 
the right wrist has been rated separately as 10 percent 
disabling under Diagnostic Code 5010.  Further, the veteran's 
limitation of motion and strength of the right hand muscles 
has been rated separately as 10 percent disabling under 
Diagnostic Code 5307.  The veteran's notice of disagreement 
and substantive appeal specifically requested to appeal the 
veteran's disability rating under Diagnostic Code 8516.  
Thus, the ratings assigned separately to these disabilities 
are not in appellate status. 


ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


